Title: From Thomas Jefferson to Jared Mansfield, 18 July 1803
From: Jefferson, Thomas
To: Mansfield, Jared


          
            
              Sir
            
            Washington July 18. 1803.
          
          Since the reciept of your favor of the 7th. inst. I have had a full conversation with mr Gallatin, and find that the rigorous rules of the treasury oppose insurmountable obstacles to the wishes I entertained in your favor. he shews me that by their rules, the expences of your journey here cannot be repaid, your salary cannot begin till that of your predecessor ends, which will be on your recieving or demanding the papers of the office, and that no advance can be made under the head of salary. there is no doubt but that in 99. cases in 100. these rules are proper, and it is only to be regretted that the obligation to adhere to rule in all cases, disables us from doing what would be right in some. mr Gallatin thinks you mistook him in supposing he would not advance money for instruments. on the contrary he will answer your draught for that purpose for a sum to be in your hands on account, and it may be such a sum as will not only pay for the instruments but enable you to proceed on your journey with the surplus of that money, to be placed to your debit in your future account of salary. he said for instance that he should consider your draught for 800. D. on account of the purchase of instruments as a justifiable advance on his part. while this proves a desire to accomodate you as far as is practicable, it will suggest the propriety of considering it as mentioned for your own information only, as it might in uncandid hands be injuriously perverted. I set off tomorrow for Monticello to be here again on the 25th of September. I shall sign & leave your commission with mr Gallatin who will proceed in a few days to New York to make some stay there. Accept my friendly salutations & assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
        